PER CURIAM.
This is a disciplinary proceeding in which the Kentucky State Bar Association charged the respondent, Lloyd Lee Booth, a practicing attorney, with nine instances of unprofessional conduct. A trial committee appointed by the Board of Governors of the association heard evidence on both sides and found that three of the charges were fully sustained by the proof and there was some degree of culpability in connection with five of the others. It recommended that he be suspended from the practice of law for a period of six months. The Board of Governors approved the report of the trial committee and concurred in its recommendation.
The record discloses a pattern of neglect for the business of his clients after accepting employment from them. In some instances the necessary services were not performed, and in others they had to be completed by other counsel. In each case the disgruntled client eventually complained to the state or local bar association. It is possible that there were extenuating circumstances in the respondent’s personal life, but no doubt the trial committee and the Board of Governors took them into consideration in making their recommendations.
The practice of law is a very serious business. Its first demand is a meet and lively sense of responsibility, without which it could not survive as a profession. If the respondent does not possess it he belongs in some other line of work. A six *123months’ suspension may serve to revive it from the state of dormancy that seems to have prevailed during the period of time embraced within this inquiry.
The recommendation of the Kentucky State Bar Association is approved and the respondent is suspended from the practice of law in this state for the period of six months. The complainant shall recover its costs as provided by RCA 3.520.